UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6154


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TIMOTHY LAFON MURPHY, a/k/a TJ,

                     Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:04-cr-00241-FL-1)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Timothy Lafon Murphy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Lafon Murphy appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion seeking sentence reduction based on Amendment 750 to the

Sentencing Guidelines.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See United States v.

Murphy, No. 5:04-cr-00241-FL-1 (E.D.N.C. Jan. 3, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2